UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7202


STEVEN AUBREY BURNETTE,

                  Petitioner – Appellant,

             v.

UNITED STATES OF AMERICA; ERIC H. HOLDER, JR.,

                  Respondents – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:08-cv-00366-jct-mfu)


Submitted:    February 2, 2009              Decided:   February 23, 2009


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Aubrey Burnette, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Steven Aubrey Burnette, a federal prisoner, seeks to

appeal   the   district     court’s     order    dismissing     his     self-styled

“Writ of Habeas Corpus.”           We have reviewed the record and find

no   reversible      error.        Accordingly,        we      grant    Burnette’s

application    for   leave    to   proceed      in   forma    pauperis,       deny   as

unnecessary his request for a certificate of appealability, and

affirm   the   district     court’s     order.       See     Burnette    v.    United

States, No. 7:08-cv-00366-jct-mfu (W.D. Va. June 23, 2008).                          We

dispense   with      oral    argument     because      the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2